 370DECISIONSOF NATIONALLABOR RELATIONS BOARDPlastics,Inc.and DistrictNo. 77,InternationalAssociation,of Machinists and Aerospace Workers,AFI-CIO,Petitioner.Case 18-RC-10300June 10, 1975DECISIONAND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERSFANNING, KENNEDY, ANDPENELLO-Pursuant to a Stipulation for Certification UponConsent Election, an election was held on December12, 1974, under the direction and supervision of theRegional Director for Region 18 among employees inthe appropriate unit. Of approximately 119 eligiblevoters, 117 cast ballots, of which 50 were for, and 67against, the Petitioner. There were no challengedballots.The Petitioner filed timely objections to theconduct of the election.Thereafter, the Regional Director conducted aninvestigation and on February 26, 1975, issued andduly served on the parties his report on objections inwhich he recommended that Objection 2 be sus-tained and that all other objections be overruled.Having found merit in Objection 2, the RegionalDirector recommended that the election be set asideand that a second election be directed. The Employerfiled timely exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner, is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties agree and we find that thefollowing unit is appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:Allproduction andmaintenance employees,excluding office clerical employees, professionalemployees, guards and supervisors as defined inthe Act, as amended.5.TheBoard has considered the entire record inthis case including the Regional Director'sreport1No exceptions were filed to the Regional Director's recommendation218 NLRB No. 60and the exceptions and supporting brief. We findmerit in the Employer's exceptions to the RegionalDirector's recommendation that Objection 2 besustained.'The Employer operates facilities at three locationsinMinnesota:Coon Rapids (the subject of thepetition herein), St. Paul, and Faribault. The Peti-tionercurrently represents the production andmaintenance employees at the St. Paul facility. TheFaribault facility is unorganized. Petitioner's, con-tractwith the Employer at the St. Paul facilityprovides for the establishment of a pension plan togo into effect on March 1, 1976. By July 2, 1974,Employer had decided to implement the same plan atthe Coon Rapids and Faribault facilities at the sametime it went into effect at the St. Paul facility.However, according to Employer's manager, JosephKelleher, Employer had decided not to announce thepension plan until sometime in 1975 for businesspurposes. Also, the literature explaining the plan hadnot yet been printed.In late November an employee asked ForemanBecker in the presence of three to five other,employees, "What about this pension plan?" Becker,who had previously been office manager and as aresultwas aware of Employer's intentions withrespect to the pension plan, informed the employeesthat the plan was to go into effect for all employeesin1976.This'was the first indication to' theemployees that they would receive such coverage.Thereafter, on November 25, the Employer sentletters to the employees informing them that theywould be covered by the pension plan. The Employerstated:Late last week, some employees on the secondshift said that they had heard that the employeesat Plastic's [sic ] St. Paul plant were due to becovered by a pension plan sometime in 1976, andthese same employees asked their foreman if theemployees at our plant would be covered by apension plan. Over the weekend, I did somefurther checking and found out that although wenever made a formal announcement about it, thefactof the matter is that this past summer,representatives of Plastics,- Inc. and our parentcompany, Anchor Hocking, did decide to haveour plant's employees covered by the pensionplan at the same time it goes into effect at the St.Paul plant-in March, 1976. I'm sorry that Ididn't get this word to you sooner, but that's thetrue answer to the question.The Regional Director finds that it is clear thatEmployer had decided to implement the pensionthat Petitioner's other objections be overruled. PLASTICS, INC.plan for unit employees prior to the advent of thePetitioner.However, he finds that the acceleration ofthe announcement to November 26 was designed tointerfere with the employees' choice of a collective-bargaining representative.The announcement of the pension coverage, wasmade in response to a legitimate employee inquiry.Employer concern about this coverage resulted fromthe inclusion of a pension plan in the contractnegotiatedbetween Petitioner and Employer atEmployer's St. Paul plant. It would have beenvirtually impossible for Employer to respond to theinquiries without creating an erroneous impression.Thus, since they were aware of the plan to providecoverage at the St. Paul plant, the employees wouldhave logically assumed from a failure to answer thequestion fully that Employer had not yet decided toprovide such coverage at the Coon Rapids plant.Employer did not in any way condition pensioncoverage on rejection of the Union— In fact, it musthave been clear to the employees that the coverageresulted from Petitioner's negotiation of such a plan371at the St. Paul plant. In these circumstances we fmdthat Employer's announcement of the plan did notinterfere with the election but was simply a truthfulresponse to a legitimate employee inquiry. Therefore,we shall overrule Petitioner's Objection 2.Accordingly, as we have overruled the objectionsand as the tally of the ballots shows that Petitionerhas not received a majority of the valid votes cast, weshall certify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certifiedthat a majority of the validballotshave not been cast forDistrictNo. 77,InternationalAssociation of Machinistsand Aero-spaceWorkers,AFL-CIO,and that said labororganization is not the exclusive representative of allthe employees,in the unit herein involved,within themeaning of Section 9(a)of the National LaborRelations Act, as amended.